ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
thyssenkrupp rothe erde USA Inc.              ) ASBCA No. 62983
 dba Rotek Incorporated                       )
                                              )
Under Contract No. SPE7L4-18-P-1996           )

APPEARANCE FOR THE APPELLANT:                    Giovanni M. Ruscitti, Esq.
                                                  Berg Hill Greenleaf Ruscitti LLP
                                                  Boulder, CO

APPEARANCES FOR THE GOVERNMENT:                  Daniel K. Poling, Esq.
                                                  DLA Chief Trial Attorney
                                                 Tyson McDonald, Esq.
                                                 Colleen Loughran, Esq.
                                                  Trial Attorneys
                                                  DLA Land and Maritime
                                                  Columbus, OH

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: November 23, 2021



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62983, Appeal of thyssenkrupp rothe
erde USA Inc. dba Rotek Incorporated, rendered in conformance with the Board’s
Charter.

      Dated:


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals